    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 1 of 17 PageID #:68



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

BREANN KANIEWSKI,                             )
                                              )
                              Plaintiff,      )
                                              )
       v.                                     )        Case No. 18 – cv – 02082
                                              )
ROUNDY’S ILLINOIS, LLC,                       )
                                              )
                              Defendant.      )


                     MEMORANDUM OF LAW IN SUPPORT OF
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This is a Title VII pregnancy discrimination lawsuit. Plaintiff worked as a pharmacy

technician at Mariano’s Shorewood location for nine months, then left for a three-month pregnancy

leave and never returned. After her child was born, Plaintiff met with her manager to discuss her

availability in anticipation of her returning from leave. Plaintiff explained that she would require

a modified work schedule to accommodate her childcare needs. In response, her manager proposed

a schedule of 25 hours per week. That schedule, if implemented, would have moved Plaintiff from

a “full-time” employee to “part-time” status under Mariano’s Collective Bargaining Agreement

(the “CBA”). A move to part-time status, in turn, would have caused Plaintiff to drop from a

“Level 3” to a “Level 2” on the CBA’s pay scale, resulting in a decreased hourly wage.

       However, the proposed part-time schedule was never implemented. Instead of returning

to work on December 19, 2016, Plaintiff faxed her letter of resignation to Mariano’s on December

17, 2016.    Plaintiff admits she never worked under the proposed part-time schedule, and

acknowledges her pay was never decreased. Consequently, she never experienced an “adverse

employment action.” Nor can Plaintiff identify any non-pregnant employees who were treated

more favorably than her. Mariano’s is therefore entitled to summary judgment as a matter of law.
     Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 2 of 17 PageID #:69



                                   I. UNDISPUTED MATERIAL FACTS

        Pursuant to Fed. R. Civ. P. 56(c)(1) and Local Rule 56(a)(3), Mariano’s respectfully

submits and incorporates its Separate Statement of Undisputed Facts (“SSUF”).

                                             II. ARGUMENT
    A. PLAINTIFF’S “PREGNANCY DISCRIMINATION” CLAIM FAILS AS A MATTER OF LAW

        Plaintiff’s single-count Complaint alleges a claim for “pregnancy discrimination” under

Title VII, as amended by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k) (the “PDA”).

(Dkt. No. 1, p. 3). Plaintiff acknowledges she has no “smoking gun” evidence. (SSUF, ¶¶ 46-47).

Consequently, to survive summary judgment, Plaintiff would need to present circumstantial

evidence that is both reliable (i.e., “evidence on which a reasonable jury could rely”) and sufficient

to prove each element of her claim. Porter v. City of Chicago, 700 F.3d 944, 956 (7th Cir. 2012).

        In the wake of Ortiz v. Werner Enter., Inc., 834 F.3d 760 (7th Cir. 2016), courts continue

to utilize the McDonnell Douglas burden-shifting framework “a means of organizing, presenting,

and assessing circumstantial evidence in frequently recurring factual patterns found in

discrimination cases.” David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir.

2017).1 Under that framework, the plaintiff bears the initial burden of presenting sufficient

evidence to establish a prima facie case of discrimination. (Id. at 225). If the plaintiff can state a

prima facie case, the burden shifts to her employer, who must articulate a legitimate, non-

discriminatory reason for its employment action. (Id.). The burden would then shift back to

plaintiff to show her employer’s explanation is merely “pre-text” for unlawful discrimination. (Id.).

Ultimately, a plaintiff must show “if all the pertinent facts were as they are except for the fact of


1
  Although Ortiz dealt generally with employment discrimination claims, the Seventh Circuit has applied
its holding in the context of retaliation claims as well. See, e.g., Rowlands v. United Parcel Service - Fort
Wayne, 901 F.3d 792, 801 (7th Cir. 2018). Regardless of the framework utilized to conduct the analysis, the
central question on summary judgment remains: “has the non-moving party produced sufficient evidence
to support a jury verdict of intentional discrimination?” David, 846 F.3d at 224.


                                                     2
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 3 of 17 PageID #:70



her pregnancy, she would not have been fired.” Troupe v. May Dept. Stores Co., 20 F.3d 734, 739

(7th Cir. 1994). Plaintiff’s lawsuit fails at the outset, because she cannot state a prima facie case.

        1. Plaintiff Cannot State a Prima Facie Case of Pregnancy Discrimination

        To state a prima facie case of pregnancy discrimination, Plaintiff must present sufficient

evidence establishing each of the following elements: (1) she was pregnant and Mariano’s knew

she was pregnant; (2) she was performing her job duties satisfactorily; (3) she suffered an adverse

employment action; and (4) Mariano’s treated similarly-situated, non-pregnant employees more

favorably than her. Griffin v. Sisters of Saint Francis, Inc., 489 F.3d 838, 844 (7th Cir. 2007). In

this case, Plaintiff is unable to establish either of the last two elements.

            a. Plaintiff did not suffer an adverse employment action – (she was
               not “constructively discharged”)

        Plaintiff faxed her letter of resignation to Mariano’s the evening of December 17, 2016,

terminating her employment effective that same day. (SSUF, ¶ 31). Because “an employee who

voluntarily resigns cannot be said to have experienced an adverse employment action,” Plaintiff’s

entire lawsuit is premised on a theory of “constructive discharge.” Kawczynski v. F.E. Moran,

Inc., 238 F. Supp. 3d 1076, 1084 (N.D. Ill. 2017), citing Andrews v. CBOCS West, Inc., 743 F.3d

230, 235 (7th Cir. 2014). A “constructive discharge” occurs only where an employee was “forced

to resign because [her] working conditions, from the standpoint of the reasonable employee, had

become unbearable.” Chapin v. Fort-Rohr Motors, Inc., 621 F.3d 673, 679 (7th Cir. 2010).

        The Seventh Circuit recognizes two different types of constructive discharge, “but neither

dispenses with the requirement that the work environment had become intolerable.” (Id.). The first

type of constructive discharge involves resignations due to discriminatory harassment, while the

second involves resignations prompted by employer-behavior that communicates to a reasonable

employee she will soon be fired. (Id.). The undisputed material facts in this case cannot support

either theory of constructive discharge – consequently, Plaintiff did not suffer an adverse action.

                                                   3
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 4 of 17 PageID #:71



               i. Plaintiff did not experience “discriminatory harassment”
                  constructive discharge

       A plaintiff who alleges constructive discharge by way of harassment must demonstrate a

work environment “even more egregious than the high standard for hostile work environment.”

EEOC v. Univ. of Chicago Hosps., 276 F.3d 326, 332 (7th Cir. 2002). This is because employees

are generally expected to remain employed while seeking redress so that their employer may have

an opportunity to remedy the problem. Whittaker v. Northern Illinois Univ., 424 F.3d 640, 648 (7th

Cir. 2005). Plaintiff’s theory of constructive discharge fails because the conduct of which she

complains either: (a) never materialized, or (b) does not rise to the level of actionable harassment.

                        (a) Plaintiff quit before experiencing any reduction
                            in hours or pay

       Plaintiff alleges she was “constructively and retaliatorily terminated” when Mariano’s

“slashed [her] pay down to minimum wage;” “cut her hours from full-time to…part-time status;”

and indicated “there was no guarantee that she would be scheduled for any hours at all.” (Dkt. No.

1, p. 2, ¶¶ 10-11). Plaintiff admits, however, that she voluntarily resigned from Mariano’s before

she experienced any reduction in hours or pay. (SSUF, ¶¶ 68-70, 76-77). Her decision to never

return from her leave of absence – even under the schedule proposed by her manager – is fatal to

her claim that she was constructively discharged.

       The Seventh Circuit’s opinion in Whittaker is directly on point. The plaintiff in Whittaker

received a three-day, unpaid suspension. 424 F.3d at 643. Two weeks before her suspension was

scheduled to begin, however, the plaintiff “took a leave of absence from which she never returned.”

Id. at 644. Because the plaintiff voluntarily left her job before the suspension took effect, the court

found she never suffered an adverse employment action:

       So, whether it be her sex discrimination or retaliation claim, Whittaker must show
       that she suffered an adverse employment action. Indeed, we need look no further
       than this required element – and Whittaker's failure to satisfy it – to dispose of both
       claims. Typically, adverse employment actions are economic injuries. For that

                                                  4
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 5 of 17 PageID #:72



       matter, a suspension without pay – such as the three-day suspension that Whittaker
       was scheduled to serve between May 31 and June 2, 1999 – would constitute an
       adverse employment action. However, because she voluntarily left her job in mid-
       May – taking a leave of absence from which she would never return – she never
       actually served this suspension. And because she never served the suspension, she
       never realized any economic effect from the slated employment action. Simply put,
       a suspension without pay that is never served does not constitute an adverse
       employment action.

Id. at 647 (emphasis added, citations omitted). Accordingly, the court affirmed summary judgment

in favor of plaintiff’s employer on her discrimination and retaliation claims. Id. at 649.

       This Court has followed Whittaker to find that an employee who receives a reduced work

schedule, but quits before actually working the new schedule, has not sustained an adverse

employment action. Golden v. World Security Agency, Inc., 884 F. Supp. 2d 675 (N.D. Ill. 2012).

Two of the plaintiffs in Golden were given work schedules with reduced hours, but quit before

their schedules took effect. Id. at 685. The Court found the mere potential for lost income, based

on a reduced schedule that was never actually worked, did not constitute an adverse action:

       [T]he Court concludes that Whittaker forecloses Golden's and Moore’s claims. The
       reasoning in that case depended on the plaintiff having left her job before serving
       the suspension, because “an action which, it turns out, had no effect on an employee
       is not an adverse action.” Just as in Whittaker, the reduction in Golden and
       Moore’s hours had no effect on them because they quit their employment
       before working the new schedule.
                                          *       *      *
       In Whittaker, as in this case, the plaintiff was aware that the challenged action
       would have an effect on a subsequent paycheck – an outcome that might dissuade
       a reasonable worker from complaining to his employer. In both cases, however, the
       plaintiff quit before receiving the lower paycheck, and the last paycheck the
       plaintiff actually received was not affected by the potentially adverse action. If this
       situation could not constitute a “realized” economic injury in Whittaker, the Court
       does not see how it can do so in this case. The Court therefore grants summary
       judgment in favor of defendants . . . .

Id. at 693–94 (internal citation omitted, emphasis added).

       More recently, this Court found that an employee who was given a choice to either resign

or accept a position that “would have resulted in a 25 percent pay reduction that she could not



                                                 5
       Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 6 of 17 PageID #:73



afford” was not constructively discharged. Hamer v. Neighborhood Hous. Servs. of Chicago, 2015

WL 5439362 at *12 (N.D. Ill. Sept. 10, 2015) (“While the Court recognizes that accepting the

administrative position was not preferable to Plaintiff because of the reduction in pay and the

increased travel expenses, her situation does not rise to the level of being intolerable.”). 2

          In this case, Plaintiff admits she never experienced the reduction in hours or compensation

upon which her lawsuit is based:

                  Q:    Miss Kaniewski, you never tried to work under this supposed
                        new schedule, did you?

                  A:    No.
                                                *      *      *
                  Q:    Well, can you identify a single day that you worked at
                        Mariano’s where your pay had been cut?

                  A:    I didn’t so, correct.
                                                *     *       *
                  Q:    Okay. And the actual number of hours that you worked at
                        Mariano’s for reduced pay was 0.0 hours, correct?

                  A:    Correct.

(SSUF, ¶¶ 68, 70).3 When Plaintiff met with her manager, Ryan Tutko, in December of 2016 to

discuss her return from leave, Mr. Tutko provided her with a copy of his “scheduling notes,” which

contemplated scheduling Plaintiff for only 25 hours per week, starting December 19, 2016. (Id.,

¶¶ 36-37, 42). Based on those scheduling notes – which were not the official store schedule –

Plaintiff assumed Mr. Tutko had “cut her hours” (which, in turn, would have caused her to move


2
  See also, Grube v. Lau Indus., Inc., 257 F.3d 723, 728 (7th Cir. 2001) (employer’s “decision to change
[plaintiff's] working hours certainly does not rise to the level of an adverse employment action.”); Ajayi v.
Aramark Business Services, Inc., 336 F.3d 520, 531 (7th Cir. 2003) (no adverse employment action where
employee was informed of impending demotion but never actually demoted); Nagle v. Village of Calumet
Park, 554 F.3d 1106, 1120-21 (7th Cir. 2009) (employee who successfully resolved disciplinary suspension
through union grievance did not suffer adverse action); Burton v. Bd. of Regents of Univ. of Wis. Sys., 851
F.3d 690, 697 (7th Cir. 2017) (“unfulfilled threats of discipline” are not actionable).
3
    Plaintiff also admits she was never denied a location or opportunity to pump at Mariano’s. (SSUF, ¶ 87).


                                                      6
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 7 of 17 PageID #:74



to part-time status, and dropped her from “Level 3” to “Level 2” on the Union wage scale). (Id.,

¶¶ 40-57). Instead of showing up to work on December 19, 2016, however, Plaintiff chose to

voluntarily resign on December 17, 2016. (Id., ¶ 31). Consequently, she never worked the part-

time schedule that Mr. Tutko had proposed, and her wages were never reduced. (Id., ¶¶ 68-77).

       Had Plaintiff not resigned, she would have learned that neither Mr. Tutko, nor Jordan

Kulawiak (the “PSM,” who was responsible for creating the weekly store schedule), had the

authority or ability to schedule her for less than full-time hours – indeed, the scheduling software

would not have permitted it. (SSUF, ¶¶ 52-61, 73, 78-79). This is precisely why the Seventh

Circuit advises, “[t]he only way to know how matters will turn out is to let the process run its

course. Litigation to determine what would have happened…is a poor substitute for the actual

results of real deliberation within the employer’s hierarchy.” Cigan v. Chippewa Falls Sch. Dist.,

388 F.3d 331, 333-34 (7th Cir. 2004) (emphasis original).

                        (b) Mr. Tutko’s alleged behavior does not constitute
                            actionable harassment as a matter of law

       Plaintiff also alleges that Mr. Tutko made “derogatory comments” before she went on

leave. (Dkt. No. 1, p. 2, ¶ 7). Assuming arguendo that Mr. Tutko engaged in the conduct alleged

by Plaintiff, this would be insufficient to support a claim for constructive discharge. The rare cases

in which workplace harassment is “more egregious than the high standard for hostile work

environment” Univ. of Chicago Hosps., 276 F.3d at 332, typically involve physical contact or

threats of physical violence. See, e.g., Porter v. Erie Foods, Int'l, Inc., 576 F.3d 629, 640 (7th Cir.

2009) (constructive discharge where discriminatory harassment involved repeated use of noose

and implied threats of physical violence); Taylor v. W. & S. Life Ins. Co., 966 F.2d 1188, 1191 (7th

Cir. 1992) (constructive discharge where supervisor held firearm to plaintiff’s head, took a picture,

and circulated it at a company meeting while making racial jokes).



                                                  7
     Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 8 of 17 PageID #:75



        Conversely, the Seventh Circuit found no constructive discharge where a plaintiff was told

(among other things) that she had to relocate out of state to keep her current position or else transfer

to another region. Fischer v. Avanade, Inc., 519 F.3d 393, 410 (7th Cir. 2008). The court noted

that while these were “not circumstances an employee would wish upon herself,” her working

conditions had not become “unbearable” such that Title VII protections were triggered. (Id.).4

        The conduct Plaintiff ascribes to Mr. Tutko in this case is neither severe nor pervasive, and

comes nowhere close to creating an “intolerable” work environment for any reasonable employee.

According to Plaintiff, Mr. Tutko made two comments about motherhood, which she construed as

“derogatory” towards her pregnancy: (a) he told her, “working with kids would not work out;” and

(b) he suggested Plaintiff “would not be able to work the schedule he would demand.” (SSUF,

¶ 88). Plaintiff testified that Mr. Tutko made these comments only “a few” times, and she could

not remember when she heard them. (Id., ¶ 89). Plaintiff never advised Mr. Tutko she was bothered

by his remarks, nor did she identify them as a reason for her resignation. (Id., ¶¶ 31, 89-90).5

        The idea that Mr. Tutko would make these comments defies common sense. Mr. Tutko

knew that Plaintiff was already a mother, and had been successfully “working the schedule that

he demanded” since the start of her employment. (Id., ¶ 91). Nonetheless, Mariano’s will assume




4
 See also, Fabiyi v. McDonald's Corp., 595 F. App'x 621, 623 (7th Cir. 2014) (two isolated incidents, about
a year apart, where male coworker allegedly rubbed buttocks of female employee were not objectively
severe or pervasive enough to create an abusive working environment); Drake v. Minnesota Mining & Mfg.
Co., 134 F.3d 878, 886 (7th Cir. 1998) (plaintiffs who were shunned, received harassing phone calls,
discovered that someone had gone through papers in their work locker and were told that their safety might
be in jeopardy was “unpleasant,” but not intolerable).
5
 Although it is not mentioned in her Complaint (Dkt. No. 1) – or her letter of resignation, for that matter
(SSUF, ¶¶ 31, 90) – Plaintiff also testified that Mr. Tutko did not allow her to sit while working. (SSUF, ¶¶
95-96). Plaintiff could not recall how many times Mr. Tutko supposedly denied her the opportunity to sit
while working, and she admits he never told her she could never sit at work. (Id., ¶ 100). Nor does she
know if Mr. Tutko ever refused to allow a non-pregnant pharmacy technician to sit while working. (Id.,
¶¶ 101-102). Regardless, Plaintiff admits she never submitted a request for workplace accommodation to
Mariano’s, or otherwise engaged the Company in an interactive process as required by the ADA. (SSUF,
¶¶ 97-99); see also, E.E.O.C. v. Sears, Roebuck & Co., 417 F.3d 789, 803-04 (7th Cir. 2005).

                                                     8
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 9 of 17 PageID #:76



for purposes of this motion that Mr. Tutko did, in fact, make them. Mr. Tutko’s infrequent and

innocuous comments about motherhood are not enough to constitute an “intolerable” work

environment. For example, the Seventh Circuit concluded the following conduct by a supervisor

was not enough to sustain a claim for pregnancy discrimination:

        (1) soon after [her supervisor] became aware that plaintiff was pregnant, he
       “repeatedly told [her] that ‘if you were my wife, I would not want you working
       after having children’ ” and told other [ ] employees that plaintiff “should be home
       with her kids now, with her child now, that she shouldn’t be working;” (2) less
       than four weeks after plaintiff announced her pregnancy, [her supervisor] wrote a
       memorandum…criticizing plaintiff’s work performance; (3) [her supervisor]
       responded “Yes” to plaintiff’s inquiry as to whether he was building a “case”
       against plaintiff; and (4) while [her supervisor] and plaintiff were friendly before
       plaintiff announced her pregnancy, plaintiff claims that “[s]hortly after [her
       supervisor] learned of [plaintiff’s] pregnancy, [he] became distant, cold, and
       acrimonious toward [her].”

Kennedy v. Schoenberg, Fisher & Newman, Ltd., 140 F.3d 716, 723 (7th Cir. 1998) (emphasis

added). “We agree with the district court’s conclusion that none of the above comments and

conduct by [plaintiff’s supervisor] constituted enough evidence to avoid summary judgment on

plaintiff’s claim that her discharge was a result of intentional discrimination.” (Id.).

       Conduct that is far more “boorish” than what Plaintiff ascribes to Mr. Tutko has been found

insufficient to create a hostile work environment. See, e.g., Mercer v. Cook Cty., Ill., 527 F. App’x

515, 521 (7th Cir. 2013) (supervisor’s statement (“those bitches”) and co-worker’s comments (“oh,

bitch” and “go play with yourself”), while boorish and offensive, were “neither severe nor

pervasive enough to create an objectively hostile work environment.”); Overly v. KeyBank Nat.

Ass’n, 662 F.3d 856, 862–63 (7th Cir. 2011) (supervisor calling plaintiff “cutie” 5 to 10 times over

the course of two months not sufficiently severe or pervasive to create hostile work environment);

Scruggs v. Garst Seed Co., 587 F.3d 832, 841 (7th Cir. 2009) (supervisor’s comments that plaintiff

was “made for the back seat of a car” and looked like a “dyke,” while offensive, were not

objectively severe or pervasive to create a hostile work environment); Patt v. Family Health Sys.,


                                                  9
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 10 of 17 PageID #:77



Inc., 280 F.3d 749, 754 (7th Cir. 2002) (holding that plaintiff’s complaints about eight gender-

related comments during course of her employment, including “the only valuable thing to a woman

is that she has breasts and a vagina,” was insufficient to show hostile work environment). 6

        Moreover, Mr. Tutko allegedly made these “derogatory comments” before Plaintiff went

on leave, which was at least three months before she resigned. (SSUF, ¶ 89). Even if Mr. Tutko’s

comments were objectively severe and pervasive – and, they are not – they were neither temporally

nor causally related to her resignation. See, e.g., Schoenberg, 140 F.3d at 724 (supervisor’s

comments five months prior to discharge not temporally or causally related to her termination).

Plaintiff tacitly admits as much in her resignation letter, which: (a) expressly states the reason for

her resignation was purely economic; and (b) says absolutely nothing about any “derogatory

comments” or harassing behavior by Mr. Tutko. (SSUF, ¶¶ 31, 90).

        Finally, whatever workplace unpleasantries Plaintiff claims to have experienced at

Mariano’s – from “derogatory comments” to the prospect of moving to part-time employment –

she never found them offensive enough to avail herself of the protections afforded by the CBA’s

grievance process. (SSUF, ¶ 103). While Plaintiff was not required to file a Union grievance, her

failure to do so belies any suggestion that her working conditions were sufficiently “unbearable”

to support a theory of constructive discharge:

        In some situations, the standard of reasonableness will require the employee who
        wants to make a successful claim of constructive discharge to do something before
        walking off the job….Suppose a worker has just been assigned to a job that he
        believes to be dangerous to his health, but the work force is unionized and he can
        file a grievance complaining about the assignment. His failure to do so may be
        compelling evidence that he, or a reasonable person in his situation, would not
        actually have found conditions in his new assignment unbearable.


6
 See also, Fugate v. Dolgencorp, LLC, 555 F. App’x 600, 602 (7th Cir. 2014) (supervisor’s “unprofessional,
boorish, and age-based” comments – “Oh my god, I can’t believe you forgot your teeth!” “What’s the
matter, is this work getting too much for you?” “Well, you’d know how it is because you guys are the same
age. You’d probably forget it too.” – while unpleasant, did not meet standard for constructive discharge).


                                                   10
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 11 of 17 PageID #:78



Lindale v. Tokheim Corp., 145 F.3d 953, 955 (7th Cir. 1998) (J. Posner) (citations omitted).7

                ii. Plaintiff did not experience “imminent termination”
                    constructive discharge

        The second type of constructive discharge requires a showing that, along with a hostile

work environment, the employer’s actions communicated to the plaintiff that “the handwriting

[was] on the wall and the axe was about to fall.” Fischer, 519 F.3d at 409; see, e.g., University of

Chicago Hosp. 276 F.3d at 330 (plaintiff returned from vacation to find her belongings packed and

her office being used as storage space). There is nothing in this case that would indicate Plaintiff

was about to be fired. To the contrary, Mr. Tutko was “desperate” for help, and Plaintiff had just

met with him to discuss her availability to return to work. (SSUF, ¶¶ 33, 38-42, 80-81).

            b. Plaintiff cannot identify any similarly-situated, non-pregnant pharmacy
               technicians whom Mariano’s treated more favorably than her

        Even if Plaintiff had suffered an adverse employment action (and, she did not), her prima

facie nonetheless fails because she cannot identify any similarly-situated, non-pregnant pharmacy

technicians who were treated more favorably than her. Her failure to do so is fatal to her claim.

See, Hutt v. AbbVie Prod. LLC, 757 F.3d 687, 693 (7th Cir. 2014) (absent comparators, no inference

of discrimination arises and plaintiff’s disparate treatment claim fails); see also, Barbera v.

Pearson Educ., Inc., 906 F.3d 621, 631 (7th Cir. 2018) (same). To satisfy this burden, it is not

sufficient for a plaintiff to simply argue her employer generally “did not treat any nonpregnant

employees in the same manner as plaintiff was treated.” (see, e.g., SSUF ¶ 116). Instead, “a

plaintiff must present specific evidence that employees who were treated better had the same


7
  Nor did Plaintiff take advantage of the multiple reporting mechanisms available to her through Mariano’s
employment policies. (SSUF, ¶¶ 18, 104-115). She never bothered to inform Christa Bertolini (Mariano’s
VP of Human Resources) about any workplace issue, even though: (a) Plaintiff had immediate access to
Ms. Bertolini’s cell phone (SSUF, ¶ 114); and (b) Ms. Bertolini was physically present in Store No. 526 on
a weekly basis. (SSUF, ¶ 109). Thus, even if Mr. Tutko’s conduct vis-à-vis Plaintiff could possibly give
rise to some type of claim – and, it cannot – liability would not attach to Mariano’s. See, Burlington Indus.,
Inc. v. Ellerth, 524 U.S. 742, 765 (1998); see also, Faragher v. City of Boca Raton, 524 U.S. 775 (1998).


                                                     11
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 12 of 17 PageID #:79



qualifications; general allegations of better treatment will not suffice.” Stahl v. St. Anthony Medical

Center of Crown Point, Inc., 103 Fed. App’x. 13, 17 (7th Cir. 2004) (emphasis original). “To prove

discrimination under the PDA, [Plaintiff] must show that she was treated less favorably than a

nonpregnant employee under identical circumstances…and that her pregnancy was the reason she

was treated less favorably.” Piraino v. International Orientation Resources, Inc. 137 F.3d 987,

990 (7th Cir. 1998).8

        In this case, Plaintiff would need to present evidence of fellow pharmacy technicians who:

(a) were not pregnant; and (b) when returning from leave, were treated more favorably than her.

Plaintiff admits she cannot identify any non-pregnant pharmacy technicians who were treated more

favorably than her in any respect. (SSUF, ¶¶ 116-117). If anything, the evidence is to the contrary.

Even if Plaintiff had been moved to part-time status – she was not (SSUF, ¶ 74) – she would have

been treated no less favorably than Brett Anderson and Randolph Ferguson – two male pharmacy

technicians who were moved to part-time upon returning from medical leave. (Id., ¶¶ 121-122).9

        2. Mariano’s Legitimate, Non-Discriminatory Reasons

        Assuming, arguendo, that Plaintiff was able to state a prima facie case of pregnancy

discrimination, the burden would then shift to Mariano’s to articulate a legitimate, non-

discriminatory reason for its challenged employment decision. Lewis v. Wilkie, 2018 WL 6219291


8
  An employee is “similarly situated” to a plaintiff if the two employees deal with the same supervisor, are
subject to the same standards, and have engaged in similar conduct without such differentiating or
mitigating circumstances as would distinguish their employer's treatment of them. Lauth v. Covance, Inc.,
863 F.3d 708, 716 (7th Cir. 2017) (“Similarly situated employees must be directly comparable to the plaintiff
in all material respects”). Relevant factors include “whether the employees (i) held the same job description,
(ii) were subject to the same standards, (iii) were subordinate to the same supervisor, and (iv) had
comparable experience, education, and other qualifications.” David, 846 F.3d at 226.
9
  Nor was Plaintiff treated any less-favorably than non-pregnant pharmacy technicians when she was
informed that “no hours were ever guaranteed” at Mariano’s. (SSUF, ¶¶ 20-24, 39). Other pharmacy
technicians – including Plaintiff herself, when she was hired – received the exact same warning. (Id.).
Finally, to the extent Mr. Tutko ever refused to allow Plaintiff to sit while working, he would have treated
her no differently than Julie Hudson, a non-pregnant pharmacy technician who also could not sit while
working. (Id., ¶¶ 97, 101-102).


                                                     12
     Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 13 of 17 PageID #:80



at *5 (7th Cir. Nov. 29, 2018). Mariano’s burden of articulation is “quite light,” such that “the

mere articulation of the reason…puts the onus back on the plaintiff to prove pretext.” Flores v.

Preferred Tech. Grp., 182 F.3d 512, 515 (7th Cir. 1999).

        Mariano’s legitimate, non-discriminatory reasons abound. The CBA dictates the hours and

pay pharmacy technicians are required to receive, depending on their status (i.e., full-time or part-

time). (SSUF, ¶¶ 7-13, 77). The employee handbook explains the process Mariano’s uses for

scheduling employees, and the requirements surrounding the “Hours of Availability” form –

including its admonition that “no amount of hours is ever guaranteed.” (Id., ¶¶ 18-23). Regarding

Plaintiff’s contention that she was not allowed to sit at work, Mariano’s does not have any

sedentary positions at the store-level; Plaintiff could have submitted a formal ADA request, but

she did not. (Id., ¶¶ 97-98). Similarly, Mr. Tutko’s directive that Plaintiff would need to pump

during break times already provided to her was not only consistent with the CBA (Id, ¶¶ 83-87), it

directly followed Illinois law, which at that time required employees to pump during existing

breaks: “The [nursing] break time must, if possible, run concurrently with any break time already

provided to the employee.” 820 ILCS 260/10 (West 2017) (emphasis added).10

        3. There is NO Evidence of “Pretext”

        When attempting to show pretext, an employee “must specifically refute the facts which

allegedly support the employer’s proffered reasons.” Mills v. First Fed. Sav. & Loan Ass’n of

Belvidere, 83 F.3d 833, 845 (7th Cir. 1996) (emphasis original). An employee’s subjective belief

or speculation does not constitute evidence and is insufficient to prove pretext. Murray v. Chicago

Transit Authority, 252 F.3d 880, 888 (7th Cir. 2001). A pretext analysis is limited in scope. Boss



10
  On August 21, 2018, the Nursing Mothers in the Workplace Act was amended to allow (but no longer
require) nursing breaks to run concurrently with existing breaks: “The break time may must, if possible,
run concurrently with any break time already provided to the employee.” 2018 Ill. Legis. Serv. P.A. 100-
1003 (H.B. 1595) (West 2018).


                                                  13
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 14 of 17 PageID #:81



v. Castro, 816 F.3d 910, 917 (7th Cir. 2016) (federal courts are not a super-personnel department;

“[i]t is not the role of the court to determine whether an employer’s expectations were fair, prudent,

or reasonable.”) Thus, “[p]retext means more than a mistake on the part of the employer; pretext

means a lie, specifically a phony reason for some action.” Smith v. Chicago Transit Auth., 806

F.3d 900, 905 (7th Cir. 2015). Here, Plaintiff can present no evidence of pretext. She understood

the CBA governed her hours and compensation, and she admits nobody ever said her pregnancy

had anything to do with the work schedule that Mr. Tutko had proposed. (SSUF, ¶¶ 7-13, 46).

   B. THE PART-TIME SCHEDULE DISCUSSED DURING THE DECEMBER 8, 2016 MEETING
      CONCERNED PLAINTIFF’S CHILDCARE ISSUES – NOT HER PREGNANCY

       Plaintiff’s lawsuit fails for a more fundamental reason: her discrimination claim involves

childcare issues, not her pregnancy. “All pertinent authorities since the inception of PDA are in

accord that Title VII does not prohibit discrimination on the basis of child-rearing activities...”

Barnes v. Hewlett-Packard Co., 846 F.Supp. 442, 444-45 (D. Md. 1994) (collecting cases); see

also, Guglietta v. Meredith Corp., 301 F.Supp.2d 209, 213-14 (D. Conn. 2004) (no Title VII

protection to employee who “had no babysitter or day care…until her husband arrived home from

his work shift”). When Plaintiff met with Mr. Tutko in December of 2016, she was neither

pregnant nor suffering from any medical condition related to childbirth that would have prevented

her from working full-time. (SSUF, ¶ 26). In response to her request for a modified work schedule,

Mr. Tutko proposed a schedule of 25 hours per week. (Id., ¶¶ 38-42, 99). However, her scheduling

request was unrelated to her pregnancy: “she would need to leave by 4:00pm on some days when

her husband, Jeremy Kaniewski, would not be able to pick up the children from daycare.” (Id.).

   C. PLAINTIFF’S “RETALIATION” CLAIM FAILS AS A MATTER OF LAW

       Plaintiff’s retaliation claim fails for the same reason as her pregnancy discrimination claim:

an utter lack of evidence. An employee can establish Title VII retaliation using either the “direct”



                                                 14
     Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 15 of 17 PageID #:82



or “indirect” methods of proof. Lewis, 2018 WL 6219291, at *5. Plaintiff’s claim for pregnancy

retaliation fails under either method, for two reasons.

        First, both methods require Plaintiff to present evidence showing she suffered an adverse

employment action. Poullard v. McDonald, 829 F.3d 844, 856 (7th Cir. 2016) (“Federal law

protects an employee only from retaliation that produces an injury.”). That didn’t happen here.

Plaintiff resigned before she experienced any decrease in hours or pay. (See, supra., pp. 4-7).

        Second, both methods of proof require Plaintiff to prove she engaged in statutorily

protected activity. Title VII prohibits an employer from retaliating against an employee for

opposing or participating in an investigation of an unlawful employment practice. 42 U.S.C.

§ 2000e-3(a). In this case, the only opposition or investigatory conduct that could even arguably

qualify as “protected activity” under Title VII would be the following:

           Plaintiff met with Ms. Kulawiak (the PSM) and Mary Keane (her Union
            representative) one time – in “March, April, May of 2016. One of those months”
            – to discuss Mr. Tutko’s supposed refusal to allow her to sit while working.
            (SSUF, ¶ 105). However, Plaintiff is unable to recall either what she said to
            them, or what they said in response. (Id.).

           Plaintiff spoke with Ms. Kulawiak “a few times” about how Mr. Tutko “was
            not pleasant about how I would be working and having kids” and “wanted
            someone who didn’t have kids working back there.” (SSUF, ¶ 106).

        Even if this conduct was sufficient to qualify as “protected activity,” Plaintiff’s retaliation

claim nonetheless fails because the person who allegedly retaliated against her – Mr. Tutko – had

no knowledge of her complaints about him. (SSUF, ¶ 112).11 Without a showing that Mr. Tutko

(the alleged “retaliator”) had actual knowledge of her “protected activity,” Plaintiff cannot claim



 Neither the VP of Human Resources, nor the District Pharmacy Manager (Mr. Tutko’s direct supervisor),
11

were aware of any complaints about Mr. Tutko – by Plaintiff or anyone else. (SSUF, ¶¶ 109-111).


                                                  15
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 16 of 17 PageID #:83



retaliation. See, Salas v. Wisconsin Dep't of Corr., 493 F.3d 913, 924 (7th Cir. 2007) (plaintiff

required to show employer had actual knowledge – not merely that employer “could have or should

have known about” her protected activity – to sustain a claim for Title VII retaliation). Indeed,

absent a showing of actual knowledge by Mr. Tutko, Plaintiff could never prove the “but-for

causation” necessary for her to proceed with a retaliation claim. Univ. of Texas Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 360 (2013). Like her discrimination claim, Plaintiff’s claim for “pregnancy

retaliation” fails before it begins.

                                        III. CONCLUSION

        Plaintiff cannot meet her fundamental burden in this pregnancy discrimination case; she

“has not shown that if all of the facts were identical but she were not pregnant, she would have

been treated differently.” Piraio v. International Orientation Resources, Inc., 137 F.3d 987, 991

(7th Cir. 1998). Taken as a whole, the evidence is undisputed and can yield but one result: summary

judgment in favor of Mariano’s on all claims asserted in Plaintiff’s Complaint.



Dated: December 17, 2018                    Respectfully submitted,

                                            ROUNDY’S ILLINOIS, LLC, d/b/a
                                            MARIANO’S, Defendant

                                            By:/s/ Christopher S. Griesmeyer
                                              One of Its Attorneys
                                              Christopher S. Griesmeyer (ARDC No. 6269851)
                                              GREIMAN, ROME & GRIESMEYER, LLC
                                              Two North LaSalle St., Suite 1601
                                              Chicago, Illinois 60602
                                              (312) 428-2750
                                              cgriesmeyer@grglegal.com




                                                16
    Case: 1:18-cv-02082 Document #: 23 Filed: 12/17/18 Page 17 of 17 PageID #:84



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 17, 2018, a copy of the foregoing

Memorandum of Law in Support of Defendant’s Motion for Summary Judgment, was filed with

the Court’s CM/ECF system, which will provide notice to all counsel of record registered to

receive notices, at the addresses listed below:



                               Michael I. Leonard
                               Madelaine Thomas
                               Leonard Meyer, LLP
                               120 North LaSalle, 20th Floor
                               Chicago, Illinois 60602
                               mleonard@leonardmeyerllp.com
                               mthomas@leonardmeyerllp.com



                                              /s/ Christopher S. Griesmeyer
                                              Christopher S. Griesmeyer
                                              GREIMAN, ROME & GRIESMEYER, LLC
                                              Two North LaSalle St., Suite. 1601
                                              Chicago, Illinois 60602
                                              Telephone: (312) 428-2750
                                              Facsimile: (312) 332-2781
                                              cgriesmeyer@grglegal.com




                                                  17
